DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150029335 A1 Kasmir; Seton Paul et al. (hereafter Kasmir), in view of US 10074224 B2 Ho; Harvey et al. (hereafter Ho), and further in view of US 20130229515 A1 Barley; Christopher B. et al. (hereafter Barley).
Regarding claim 1, Kasmir discloses A security camera device (i.e.Fig.1 security system), comprising: a housing; a camera, located within the housing (i.e.[0308]), having an image sensor with a field of view of at least part of an area about the security camera device (i.e.Fig.19, [0020], [0489], wherein the camera has a “second sensor”); an illumination source, located within the housing, that illuminates the field of view (i.e.[0320]); removable power source, 
Kasmir fails to disclose an access door that provides access to the removable power source for removal thereof while the security camera device is mounted to a mounting surface, the access door coupled at a bottom of the housing via a hinge.
However, Ho teaches an access door that provides access to the removable power source for removal thereof while the security camera device is mounted to a mounting surface (i.e. Figs.11, 17, 18, 19, col.20 lines 40-47, col.22 lines 3-4, col.22 lines 18-45, wherein the outer housing of the electric lock is the house, the battery pod is the access door), Barley teaches the access door coupled at a bottom of the housing via a hinge (i.e.[41]-[42]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho and Barley, in order to enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), and allow the batteries to be inserted and removed from the battery compartments, as identified by Barley (i.e.[06]).
Regarding claim 4, Kasmir discloses The security camera device of claim 1, the removable power source comprising two separate removable batteries, each of the two separate removable batteries being independently capable of supplying power to operate the security camera device (i.e.[0075], [0323], wherein there are a first electrical power that is less than a triggering threshold of the sound output device, a second electrical power is greater than the triggering threshold of the sound output device and the battery can be a 3,500 mAh battery and a battery between 1,000 mAh and 5,000 mAh).

Regarding claim 7, Kasmir discloses The security camera device of claim 1, the illumination source comprising an infrared illumination source and a visible-light spectrum illumination source (i.e.[0319]).
Regarding claim 21, Ho teaches The security camera device of claim 1, the access door including a tapered portion, a motion sensor cover being located at the tapered portion (i.e.Fig.11, col.29 lines 47-67). 
Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Ho and Barley, and further in view of US 10326921 B2 Chien; Tseng-Lu (hereafter Chien).
Regarding claim 6, Chien teaches The security camera device of claim 5, the communication module comprising a wireless repeater (i.e.col.13 lines 40-41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Ho, Barley and Chien before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho, Barley and Chien, in order to enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), and allow the batteries to be inserted and removed from the battery compartments, as identified by Braley (i.e.[06]), and  offer excellent home security for low-end, middle-end, and high-end applications with simple installation, as taught by Chien (i.e.col.3 lines 0-5).
.
Claims 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Ho and Barley, and further in view of US 20150254914 A1 HARUCKSTEINER; GUIDO et al. (hereafter HARUCKSTEINER).
Regarding claim 8, HARUCKSTEINER teaches The security camera device of claim 7, further comprising an illumination controller comprising computer readable instructions that, when executed by one or more processors, operate to, detect an ambient light level using a photosensor of the security camera device, and selectively activate the infrared illumination source and the visible-light spectrum illumination source based on the ambient light level (i.e.[0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Ho, Barley and HARUCKSTEINER before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho, Barley and HARUCKSTEINER, in order to enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), and allow the batteries to be inserted and removed from the battery compartments, as identified by Braley (i.e.[06]), and camera that is synchronizable with an infrared source with a sensor that can detect visible and infrared light, as taught by HARUCKSTEINER (i.e.[0012]).
Regarding claim 9, HARUCKSTEINER teaches The security camera device of claim 8, the photosensor being a component of the camera (i.e.[0018]).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Ho and Barley, and further in view of US 20070085671 A1 Martin; Christopher D et al. (hereafter Martin).
Regarding claim 12, Martin teaches The security camera device of claim 1, the motion sensor comprising three passive infrared (PIR) sensors (i.e.[0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Ho, Barley and Martin before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho, Barley and Martin, in order to enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), and allow the batteries to be inserted and removed from the battery compartments, as identified by Braley (i.e.[06]), and more specific information to a homeowner, a building owner, or a building occupant etc. about the location of any intruder that may be on the property, as taught by Martin (i.e.[0003]).
Claims 13, 14, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Ho, Barley and Martin, and further in view of US 20130068788 A1 Gasper; Thomas P. et al. (hereafter Gasper).
Regarding claim 13, Gasper teaches The security camera device of claim 12, further comprising an inverted PIR sensor holder having three downward-angled surfaces, each of the three PIR sensors being mounted to a respective one of the three downward-angled surfaces (i.e.Fig.52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Ho, Barley, 
Regarding claim 14, Gasper teaches The security camera device of claim 12, the three PIR sensors collectively having a motion field-of-view of at least 270 degrees around the front and sides of the security camera device (i.e.[0168], [0171]-[0172]).
Regarding claim 22, Ho teaches The security camera device of claim 14, the battery access door including a tapered portion, the motion sensor cover being located at the tapered portion (i.e.Fig.11, col.29 lines 47-67).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Ho, Barley and Martin, and further in view of US 20150276237 A1 Daniels; Eric B. et al. Hereafter Daniels).
Regarding claim 15, Daniels teaches The security camera device of claim 12, further comprising a Fresnel lens coupled to the access door, the motion sensor being located behind the Fresnel lens such that the Fresnel lens concentrates incoming light onto the motion sensor (i.e.[0172]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Ho, Barley, Martin and Daniels before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho, Barley, Martin and Daniels, in order to .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Barley and Ho, and further in view of Chien.
Regarding claim 16, Kasmir discloses A security camera device (i.e.Fig.1 security system), comprising: a removable battery (i.e.[323]); a housing including a battery access door proximate the bottom of the housing (i.e.Figs.11, 13, wherein the outer housing is the access door) and a camera, located within the housing (i.e.[0308]), having an image sensor with a field of view of at least part of an area about the security camera device (i.e.Fig.28, [0465], wherein the camera’s FOV is at least part of cover area of the security system); a motion sensor mounted on the battery access door (i.e.Fig.10, [107], [323]-[324], [429], wherein the outer housing is the battery access door, and IR detector is a motion sensor). 
Kasmir fails to disclose a housing including hingedly coupled with a battery access door proximate the bottom of the housing, the battery access door providing access to the removable battery while the security camera device is mounted at a structure; the motion sensor having a continuous motion field-of-view of at least 270 degrees around the front and sides of the security camera device; a motion sensor cover extending from a bottom of the housing including a Fresnel Lens to concentrate incoming light onto the motion sensor. 
However, Barley teaches a housing including hingedly coupled with a battery access door proximate the bottom of the housing (i.e.[41]-[42]); Ho teaches the battery access door 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Barley, Ho, Martin and Daniels before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Ho, Barley, Martin and Daniels, in order to allow the batteries to be inserted and removed from the battery compartments, as identified by Braley (i.e.[06]), enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), and offer excellent home security for low-end, middle-end, and high-end applications with simple installation, as taught by Chien (i.e.col.3 lines 0-5).
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Barley, Ho and Chien, and further in view of Gasper.
Regarding claim 17, Gasper teaches The security camera device of claim 16, the motion sensor including three passive infrared (PIR) sensors, the security camera device further comprising an inverted PIR sensor holder having three surfaces, each of the three PIR sensors being mounted to a respective one of the three surfaces (i.e.[0168], [0172]).

Regarding claim 18, Gasper teaches The security camera device of claim 17, the inverted PIR sensor holder configured to point the three PIR sensors at a downward angle (i.e.Fig.52).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, in view of Barley, Ho and Chien and further in view of US 20050116171 A1 Lee, Wade et al. (hereafter Lee).
Regarding claim 19, Lee teaches The security camera device of claim 16, the Fresnel lens angled with respect to a vertical axis of the housing such that more light from the front and sides of the housing impinge on the motion sensor as compared to light from the rear of the housing (i.e.Fig.1, [0007], [0033], wherein the window covering front and sides receive much more infrared light).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir, Barley, Ho,  Chien and Lee before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Barley, Ho, Chien and Daniels, in order to allow the batteries to be inserted and removed from the battery compartments, as identified by Braley (i.e.[06]), enable user to replace or recharge battery, as identified by Ho (col.22 lines 43-45), .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir, and further in view of Gasper.
Regarding claim 20, Kasmir discloses A security camera device, comprising: a housing (i.e.[0308]); a camera, located within the housing, having an image sensor with a field of view of at least part of an area about the security camera device (i.e.Fig.19, [0020], [0489]; a motion sensor mounted proximate a bottom of the housing(i.e.[0219], [0307], wherein the motion sensor of the security system is located in a doorway, 15 feet of a door which would be bottom of house), and a removable power source, located within the housing, comprising two separate removable batteries, each of the two separate removable batteries being independently capable of supplying power to operate the security camera device (i.e.[0075], [0323], wherein there are a first electrical power that is less than a triggering threshold of the sound output device, a second electrical power is greater than the triggering threshold of the sound output device and the battery can be a 3,500 mAh battery and a battery between 1,000 mAh and 5,000 mAh).Gasper teaches the motion sensor having a motion field-of-view of at least 270 degrees around the front and sides of the security camera device (i.e.[0011], [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Kasmir and Gasper before him/her, to modify the security camera device disclosed by Kasmir to include the teachings in the same field of endeavor of Gasper, in order to provide improved sensing characteristics in restricted field of view of the sensor, as taught by Gasper (i.e.[0169]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487